DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on February 28, 2019.  Claims 1 – 20 are presented for examination. 
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “…based at least in part calculating on an estimated…”.  It appears claim 8 should read “…based at least in part on calculating an estimated…”   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the provider device" in line 5.  It is unclear whether “the provider device” indicating a shorter estimated time of arrival refers to “a currently matched provider device” in line 3 of claim 5, or “the provider device” of claim 1. For the purpose of examination, claim 9 line 5 will be interpreted as “the currently matched provider device”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 13  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 - 13 are directed to a method for immediate matching of requestor devices to provider devices.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.  Claim 1 recites:
A computer-implemented method comprising: 
determining a state of a dynamic transportation network, the determined state comprising one or more available transportation provider devices and one or more transportation requests; 
determining, for each transportation provider device, a value of the transportation provider device being available to match to the one or more transportation requests; 
caching the value for each transportation provider device; 
receiving, subsequent to the determined state, a transportation request from a transportation requestor device; and 
matching the transportation requestor device with a provider device based at least in part on the cached value for the provider device.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for matching a transportation provider with a transportation requestor, which is an abstract idea.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application because the additional elements of provider devices and requestor devices are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 13 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Further, dependent claims 3, 4, 5, 8, and 11 recite limitations of calculating mathematical values, which is an abstract idea under the mathematical concepts enumerated grouping of abstract ideas, see MPEP 2106.04(a)(2)(I).  Claim 9 recites a currently matched provider device, a different transportation requestor device, and a different provider device.  The same analysis applies to the additional elements in claim 9 as set forth for the additional elements in claim 1. The dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  The claim recites “A computer-readable medium”.  Paragraph [0067] of the specification describes computer-readable medium as “any form of device, carrier, or medium capable of storing or carrying computer- readable instructions. Examples of computer-readable media include, without limitation, transmission-type media, such as carrier waves…”  Therefore, under broadest reasonable interpretation, computer-readable medium may be transitory, which is non-statutory subject matter.  See MPEP 2106.03(II).  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12, 14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180060990 A1 to Liu (hereafter Liu).

Claim 1. Liu teaches the following limitations, 
A computer-implemented method comprising: 
determining a state of a dynamic transportation network, the determined state comprising one or more available transportation provider devices and one or more transportation requests; ([0035] “…the parsed data 131 can correspond to information that can be used by the ISDD 140 to estimate an amount of requesters for a service and an amount of available service providers at the given time.”)
determining, for each transportation provider device, a value of the transportation provider device being available to match to the one or more transportation requests; ([0035] “The parsed data 131 can include information about the current time, the current location of requester devices, current location of provider devices, state (e.g., available or unavailable) of the provider operating each of the provider devices…”)
caching the value for each transportation provider device; ([0035] “The requester and provider management can provide the parsed data 131 periodically (e.g., every five minutes or every ten minutes) to the ISDD 140 such that the ISDD 140 can generate an initial value 145 periodically (e.g., every five minutes or every ten minutes) based on the latest received parsed data 131.”  [0048] “…the one or more system databases 120 store or cache the initial value(s) 145…”) 
receiving, subsequent to the determined state, a transportation request from a transportation requestor device; and ([0049] “The adjustment 150 receives the initial value 145 from the ISDD 140 and supply demand metrics (“SD Metrics”) 132 from the requester and provider management 130 to determine if the initial value 145 requires a real-time adjustment. The adjustment 150 can make this determination based on the service request 112 received from the requester device 180.”)
matching the transportation requestor device with a provider device based at least in part on the cached value for the provider device. ([0031] “…the requester and provider management 130 can cause the system to assign a provider (out of a pool or inventory of available providers) to provide the service for the requester.”  See also [0043] teaching determining available providers in a geographic region using parsed data 131.)

Claims 14 and 20.  Claims 14 and 20 are directed to a system and a computer-readable medium.  Claims 14 and 20 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed to a method.  Claims 14 and 20 are therefore rejected for the same reasons as set forth above for claim 1. 
 
Claim 6. Liu teaches the computer-implemented method of claim 1. Liu further teaches, 
wherein receiving the transportation request from the transportation requestor device comprises detecting that the transportation requestor device has initiated a session with a dynamic transportation matching application, wherein initiating the session comprises sending a request for information about available transportation. (Liu [0028])

Claim 19.  Claim 19 is directed to a system that recites limitations that are parallel in nature as those addressed above for claim 6, which is directed to a method.  Claim 19 is therefore rejected for the same reasons as set forth above for claim 6. 

Claim 12. The computer-implemented method of claim 1, 
wherein determining the state of the dynamic transportation network comprises periodically determining a new state of the dynamic transportation network at a start of a predetermined interval. ([0035] “The requester and provider management can provide the parsed data 131 periodically (e.g., every five minutes or every ten minutes) to the ISDD 140 such that the ISDD 140 can generate an initial value 145 periodically (e.g., every five minutes or every ten minutes) based on the latest received parsed data 131.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 – 5, 13, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180060990 A1 to Liu and further in view of US 20210082074 A1 to Lye et al (hereafter Lye). 

Claim 3. Liu teaches the computer-implemented method of claim 1.  Liu does not teach, however, Lye teaches,
wherein determining, for each transportation provider device, the value of the transportation provider device being available to match to the one or more transportation requests comprises: 
solving a linear program that optimizes matches between the one or more transportation requests and the one or more available transportation providers; and (([0045] “…optimal matching may be collectively based on one or more criterion (as described in the present disclosure), such as distance, estimated time to travel to each request…”); [0093] “linear programming” )
receiving the value as an output of solving the linear program. ([0096] “The matching engine output is a matching pair of available service providers and service requests.”)
This step of Lye is applicable to the method of Liu as they both share characteristics and capabilities, namely, they are directed to vehicle dispatching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining a value of a transportation match of Liu to include optimizing the match using linear programming as taught by Lye. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to overcome inefficiencies and/or non-optimal matching for transportation requests (see paragraph [0044] of Lye).

Claim 4. Liu in view of Lye teach the computer-implemented method of claim 3. Liu does not teach, however, Lye teaches,
wherein solving the linear program comprises optimizing for a minimum aggregate estimated time of arrival for the one or more available transportation providers to one or more transportation requestor devices associated with the one or more transportation requests. ([0045] “…optimal matching may be collectively based on one or more criterion (as described in the present disclosure), such as distance, estimated time to travel to each request…”)
The rationale to combine the teachings of Lye with Liu would persist from claim 3.   

Claim 5. Liu in view of Lye teach the computer-implemented method of claim 3. Liu does not teach, however, Lye teaches,
wherein the linear program comprises a perturbation term within a constraint on transportation provider capacity. ([0046] and FIG. 1D-F teach adjusting provider capacity constraint to also include providers that will become available shortly after requests are received. See also [0073])
	The rationale to combine the teachings of Lye with Liu would persist from claim 3.

Claims 16 - 18.  Claims 16 - 18 are directed to a system.  Claims 16 – 18 recite limitations that are parallel in nature as those addressed above for claims 3 - 5, which are directed to a method.  Claims 16 - 18 are therefore rejected for the same reasons as set forth above for claims 3 – 5. 

Claim 13. Liu teaches the computer-implemented method of claim 12. Liu further teaches,  
wherein: receiving, subsequent to the determined state, the transportation request from the transportation requestor device comprises receiving the transportation request after the start of the predetermined interval; and (FIG. 3A ele. 310 and 318; [0058] “At step 310, the system determines an initial price of the service for a specified geographic region (e.g., region 210 of FIG. 2).” [0060] “The system can periodically determine initial prices … in step 310.”  [0072] “At step 318, the system receives the service request from the requester device.”)

Liu doesn’t explicitly teach the following limitation, however, Lye further teaches
matching the transportation requestor device with the provider device based at least in part on the cached value for the provider device comprises matching the transportation requestor device with the provider device prior to determining the new state of the dynamic transportation network. (Lye [0069] “The time interval selector 272 sets that first time interval to be long enough by comparison to the rate of service request receipt so that there will be a batch comprising plural service requests by the time the first time interval has ended. […] The batch of user requests is stored in the buffer memory 237, typically while an earlier batch is being matched. Once the current batch of user requests is assembled in buffer memory, the device starts to assemble a next batch.”)
   	The rationale to combine the teachings of Lye with Liu would persist from claim 3.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180060990 A1 to Liu and further in view of US 20190109910 A1 to Sweeney et al (hereafter Sweeney)

Claim 7. Liu teaches the computer-implemented method of claim 1.  Liu does not teach the following limitation, however, Sweeney teaches,
wherein matching the transportation requestor device with the provider device based at least in part on the cached value for the provider device comprises providing an estimated time of arrival of the transportation provider device to the transportation requestor device. ([0039] “Service progress information can be transmitted from the network system 100 to the user devices 195 in the form of service notifications 143. Service progress information transmitted to a user 197 can include an estimated time of arrival of a service provider 192-S (e.g., service provider selected to provide service to the user 197) at a start location”)
This step of Sweeney is applicable to the method of Liu as they both share characteristics and capabilities, namely, they are directed to vehicle dispatching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matching of service providers of Liu to include providing an estimated arrival time as taught by Sweeney. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to achieve or approximate an optimal selection of service providers in the given circumstances in response to the multi-user service request (see paragraph [0011] of Sweeney).

Claim 8. Liu in view of Sweeney teach the computer-implemented method of claim 7. Liu does not teach the following limitation, however, Sweeney further teaches,
wherein providing the estimated time of arrival of the transportation provider device comprises: identifying a set of candidate transportation provider devices based at least in part calculating on an estimated time of arrival for each candidate transportation provider device; ([0031] “The selection and multi-user optimization engine 140 can select the set of service providers 192-S based on optimizing one or more service parameters for the plurality of users 197 to select the set of service providers 192-S. The service parameters can include estimated fares, wait times (e.g., ETA of service providers to the start location), travel times, estimated times of arrival, etc., for the plurality of users.”)
selecting the transportation provider device based at least in part on the estimated time of arrival of the transportation provider device. ([0035] “Once service providers 192-S have been selected, the selection and multi-user optimization engine 140 can generate provider invitations 142 to each of the set of service providers 192-S) … a selected service provider 192-S can cause his or her provider device 190 to transmit an acceptance 194 to the network system indicating that the invitation 142 has been accepted.”)
The rationale to combine the teachings of Sweeney with Liu would persist from claim 7.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180060990 A1 to Liu and further in view of US 20160055605 A1 to Kim et al (hereafter Kim). 

Claim 10. Liu in view of Kim teach the computer-implemented method of claim 10
wherein matching the transportation requestor device with the provider device comprises matching a primary provider device and at least one backup provider device with the transportation requestor device. ([0040] “…system 100 can also periodically determine the ETA of a vehicle (or the ETA corresponding to a set of vehicles) to the specified location…”)
This step of Kim is applicable to the system of Liu as they both share characteristics and capabilities, namely, they are directed to vehicle dispatching. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matching of Liu to include a primary and a backup as taught by Kim. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Liu in order to minimize the amount of time a user has to wait for a vehicle (see paragraph [0009] of Kim).

Claim 11. Liu in view of Kim teach the computer-implemented method of claim 10. Liu does not teach, however, Kim teaches,
further comprising providing the transportation requestor device with an estimated time of arrival that is calculated based on both an estimated time of arrival of the primary provider device and an estimated time of arrival of the at least one backup provider device. ([0042] “…the vehicle determine 112 can identify the vehicle ETA 151 as the average ETA of the individual vehicle ETAs of the set of drivers”)
	The rationale to combine the teachings of Kim with Liu would persist from claim 10.  


Allowable Subject Matter
Claims 2 and 9 would be allowable if rewritten or amended to overcome the
rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35
U.S.C. 101 set forth in this Office action, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Eligible Subject Matter
Claims 14 - 19 are directed towards eligible subject matter for the following reasons:
Independent claim 14 recites the following limitations and additional elements,
a determination module, stored in memory, that: 
determines a state of a dynamic transportation network, the determined state comprising one or more available transportation provider devices and one or more transportation requests; and 
determines, for each transportation provider device, a value of the transportation provider device being available to match to the one or more transportation requests; 
a caching module, stored in memory, that caches the value for each transportation provider device; 
a receiving module, stored in memory, that receives, subsequent to the determined state, a transportation request from a transportation requestor device; 
a matching module, stored in memory, that matches the transportation requestor device with a provider device based at least in part on the cached value for the provider device; and 
at least one physical processor that executes the determination module, the caching module, the receiving module, and the matching module.

The additional elements identified applies the judicial exception of commercial activities for matching a service provider to a transportation requestor such that it provides an improvement to a technology or technological field, and is therefore eligible in Step 2A, prong two, see MPEP 2106.04(d)(1).  The additional elements address a technological problem when matching all potential transportation requestors in a global matching problem, which may be computationally infeasible when a large number of requestors and providers are present. (See [0001] - [0002] of Applicant’s specification).  In order to overcome the technological problem of matching requestors to providers in a global matching problem, the claimed additional elements integrate caching of transportation service provider match values into memory, and match requestors with providers based on the cached values.  The claimed limitations allow a new transportation request to be matched to a provider instantly without waiting to include the new request in the next global matching problem, thereby significantly improving requestor experience and conversions from transportation requests into completed trips (e.g., by reducing cancellations due to inaccurate ETA).   (See [0017] of Applicant’s specification).  Similarly, claims 15 - 19 are eligible due to their dependency to claim 14.   
Examiner notes that independent claim 1 does not positively recite the same additional elements as independent claim 14 that integrate claims 14 into a practical application. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Seen MPEP 2106.04(d)(1).  Examiner suggests reciting, in the method of claim 1, the additional elements that provide the improvement to a technology or technological field, similar to the processor and memory of claim 14.  
Examiner notes that independent claim 20 would be eligible if rewritten to overcome the non-statutory subject matter rejection under 35 U.S.C. § 101.  

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ashlagi, Itai, et al. "Maximizing efficiency in dynamic matching markets." arXiv preprint arXiv:1803.01285 (2018). Ashlagi teaches techniques for matching transportation requestors with providers using linear programming techniques and batching the requests in order to maximize optimization criteria. 
US 20170227371 A1 to O’Mahony et al teaches caching supply and demand data related to requestors and service providers in order to minimize the wait time of a provider before receiving a service request in different geographic zones. 
US 20080195428 A1 to O’Sullivan teaches caching techniques for matching service requestors with transportation providers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        


/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628